Order, Supreme Court, Bronx County (Stanley Green, J.), entered August 3, 2000, which, upon a grant of renewal, denied petitioner’s motion insofar as it sought leave to file a late notice of claim, unanimously affirmed, without costs.
*355A motion to serve a late notice of claim is appropriately denied where the claim is “patently meritless” (Caldwell v 302 Convent Ave. Hous. Dev. Fund Corp., 272 AD2d 112, 114). Here, the motion court properly concluded that petitioner’s proposed claim was indeed “patently meritless” in view of the circumstances, namely, that the surface of the basketball court contained an obvious defect (McKey v City of New York, 234 AD2d 114; Green v City of New York, 263 AD2d 385). Petitioner’s belated claim that the crack on which he fell constituted a unique or concealed condition is not supported, and, indeed, is belied by the record.
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Andrias, J.P., Saxe, Buckley, Friedman and Marlow, JJ.